UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-4328


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KEVIN WALKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:95-cr-00037-RAJ-3)


Submitted:   November 22, 2013             Decided:   December 9, 2013


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Ratliff, Mobile, Alabama, for Appellant. Dana J. Boente,
Acting United States Attorney, Eric M. Hurt, Assistant United
States Attorney, Alexander S. Mackler, Third Year Law Student,
Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              In     1997,     Kevin     Lamont     Walker         pleaded     guilty    to

conspiracy to distribute cocaine base, in violation of 21 U.S.C.

§ 846 (2006).         The district court originally sentenced Walker to

262 months of imprisonment, followed by five years of supervised

release,      but    later     reduced     the     sentence        to   120    months    of

imprisonment on the Government’s motion.                      After Walker’s release

from     incarceration,         the      district     court          revoked     Walker’s

supervised         release    and     sentenced     him       to    twelve     months    of

incarceration,        followed      by   four     years   of       supervised    release.

Following     his     second    release,     the    district         court    found     that

Walker had again violated the terms of his supervised release.

The court revoked Walker’s supervised release and sentenced him

to twenty-four months of imprisonment.                    Walker appeals.         Finding

no error, we affirm.

              Walker     argues     that    the     district         court     improperly

considered 18 U.S.C. § 3553(a) (2006) factors that are not to be

considered when determining a revocation sentence.                            We review a

sentence imposed on revocation to determine whether the sentence

was plainly unreasonable.                United States v. Crudup, 461 F.3d

433,   437    (4th     Cir.    2006).      Although       a    district       court     must

consider the policy statements in Chapter Seven of the United

States       Sentencing        Guidelines         along       with      the     statutory

requirements of 18 U.S.C. § 3583 (2006) and 18 U.S.C. § 3553(a)

                                            2
(2006), “the court ultimately has broad discretion to revoke its

previous sentence and impose a term of imprisonment up to the

statutory maximum.”       Id. at 439 (internal quotation marks and

citation     omitted).        We     have    reviewed    the    record   and     have

considered Walker’s arguments and discern no reversible error.

We   therefore     conclude    that       Walker’s   sentence    is   not   plainly

unreasonable.

            Accordingly, we affirm the district court’s order.                    We

also grant Walker’s motion filed August 19, 2013 to the extent

it seeks to withdraw his prior motions filed on June 4 and 6,

2013.    We deny the motion to the extent that Walker seeks to

file a pro se supplemental brief, and deny Walker’s November 8,

2013, motion to file a pro se reply brief.                      We dispense with

oral    argument    because        the    facts   and   legal    contentions     are

adequately    presented       in    the     materials   before    the    court    and

argument would not aid in the decisional process.



                                                                            AFFIRMED




                                            3